Exhibit 10.2















PLEDGE AND SECURITY AGREEMENT
dated as of July 7, 2015
among
EACH OF THE GRANTORS PARTY HERETO
and
DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent


























--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
PAGE
Section 1.
DEFINITIONS; GRANT OF SECURITY
1
1.1
General Definitions
1
1.2
Definitions; Interpretation
7
 
 
 
Section 2.
GRANT OF SECURITY
8
2.1
Grant of Security
8
2.2
Certain Limited Exclusions
8
 
 
 
Section 3.
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
10
3.1
Security for Obligations
10
3.2
Continuing Liability Under Collateral
10
 
 
 
Section 4.
CERTAIN PERFECTION REQUIREMENTS
10
4.1
Delivery Requirements
10
4.2
Control Requirements
11
4.3
Intellectual Property Recording Requirements
12
4.4
Other Actions
12
4.5
Timing and Notice
13
 
 
 
Section 5.
REPRESENTATIONS AND WARRANTIES
13
5.1
Grantor Information and Status
13
5.2
Collateral Identification, Special Collateral
14
5.3
Ownership of Collateral and Absence of Other Liens
14
5.4
Status of Security Interest
15
5.5
Goods and Receivables
15
5.6
Pledged Equity Interests, Investment Related Property
16
5.7
Intellectual Property
16
 
 
 
Section 6.
COVENANTS AND AGREEMENTS
18
6.1
Grantor Information and Status
18
6.2
Collateral Identification; Special Collateral
18
6.3
Ownership of Collateral and Absence of Other Liens
18
6.4
Status of Security Interest
19
6.5
Goods and Receivables
19
6.6
Pledged Equity Interests, Investment Related Property
20
6.7
Intellectual Property
21
6.8
[Reserved]
23
 
 
 
Section 7.
FURTHER ASSURANCES; ADDITIONAL GRANTORS
23
7.1
Further Assurances
23
7.2
Additional Grantors
24
 
 
 
Section 8.
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT
24


i



--------------------------------------------------------------------------------




8.1
Power of Attorney
24
8.2
No Duty on the Part of Collateral Agent or Secured Parties
25
8.3
Appointment Pursuant to Credit Agreement
25
 
 
 
Section 9.
REMEDIES
26
9.1
Generally
26
9.2
Application of Proceeds
27
9.3
Sales on Credit
27
9.4
Investment Related Property
28
9.5
Grant of Intellectual Property License
28
9.6
Intellectual Property
28
9.7
Cash Proceeds; Deposit Accounts
30
9.8
Gaming Laws
30
 
 
 
Section 10.
COLLATERAL AGENT
30
 
 
 
Section 11.
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS
31
 
 
 
Section 12.
STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM
32
 
 
 
Section 13.
GAMING LAW PROVISIONS
32
13.1
Application of Gaming Laws
32
13.2
Authorization to Cooperate with applicable Gaming Authorities
32
 
 
 
Section 14.
MISCELLANEOUS
32
 
 
 





SCHEDULES


SCHEDULE 5.1    -    GENERAL INFORMATION
SCHEDULE 5.2    -    COLLATERAL IDENTIFICATION
SCHEDULE 5.4    -    FINANCING STATEMENTS
SCHEDULE 5.5    -    LOCATION OF EQUIPMENT AND INVENTORY
SCHEDULE 5.7    -    INTELLECTUAL PROPERTY CLAIMS


EXHIBITS


EXHIBIT A        -    PLEDGE SUPPLEMENT
EXHIBIT B        -    TRADEMARK SECURITY AGREEMENT
EXHIBIT C        -    PATENT SECURITY AGREEMENT
EXHIBIT D        -    COPYRIGHT SECURITY AGREEMENT



ii



--------------------------------------------------------------------------------




This PLEDGE AND SECURITY AGREEMENT, dated as of July 7, 2015 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and between AMERICAN CASINO & ENTERTAINMENT
PROPERTIES LLC, a Delaware limited liability company (the “Borrower”) and each
of the subsidiaries of the Borrower party hereto from time to time, whether as
an original signatory hereto or as an Additional Grantor (as herein defined)
(together with the Borrower, each individually, a “Grantor” and collectively,
the “Grantors”), and DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as collateral
agent for the Secured Parties (as herein defined) (in such capacity as
collateral agent, together with its successors and permitted assigns, the
“Collateral Agent”).
RECITALS:
WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
certain subsidiaries of Borrower, as Guarantors (the “Guarantors”), the Lenders
party thereto from time to time (the “Lenders”), Goldman Sachs Lending Partners
LLC and Deutsche Bank Securities Inc. (“DBSI”), as joint lead arrangers, joint
bookrunners and co-syndication agents, DBNY as Administrative Agent and
Collateral Agent, and DBSI as Documentation Agent thereunder;
WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements with one or more Lender
Counterparties;
WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Hedge Agreements, respectively, each Grantor has agreed to secure such
Grantor’s obligations under the Credit Documents and the Hedge Agreements and
each Grantor intends to grant the Collateral Agent, for the benefit of the
Secured Parties, a Lien on the Collateral on the terms and subject to the
conditions contained herein; and
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:






--------------------------------------------------------------------------------




DEFINITIONS; GRANT OF SECURITY




1.1    General Definitions. In this Agreement, the following terms shall have
the following meanings:
“Additional Grantors” shall have the meaning assigned in Section 7.2.
“Agreement” shall have the meaning set forth in the preamble.
“Assigned Agreements” shall mean all agreements and contracts to which any
Grantor is a party as of the date hereof, or to which any Grantor becomes a
party after the date hereof, as each such agreement or contract may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms of the Credit Agreement.
“Borrower” shall have the meaning set forth in the preamble.
“Cash Proceeds” shall have the meaning assigned in Section 9.7.
“Collateral” shall have the meaning assigned in Section 2.1.
“Collateral Account” shall mean any account established by the Collateral Agent.
“Collateral Agent” shall have the meaning set forth in the preamble.
“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter of Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.

2



--------------------------------------------------------------------------------




“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Internal Revenue Code.
“Copyright Licenses” shall mean any and all agreements, licenses and covenants
to which a Grantor is a party providing for the granting of any right in or to
any Copyright or otherwise providing for a covenant not to sue for infringement
or other violation of any Copyright (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement required to
be listed in Schedule 5.2(II)(B) under the heading “Material Copyright Licenses”
(as such schedule may be amended or supplemented from time to time).
“Copyrights” shall mean all United States, and foreign copyrights (whether or
not the underlying works of authorship have been published), including but not
limited to copyrights in software and all rights in and to databases, all
designs (including but not limited to industrial designs, Protected Designs
within the meaning of 17 U.S.C. 1301 et. Seq. and Community designs), and all
Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, as well as all moral rights, reversionary interests,
and termination rights, and, with respect to any and all of the foregoing: (i)
all registrations and applications thereof including, without limitation, the
registrations and applications required to be listed in Schedule 5.2(II)(A)
under the heading “Copyrights” (as such schedule may be amended or supplemented
from time to time), (ii) all extensions and renewals thereof, (iii) the right to
sue or otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.
“Credit Agreement” shall have the meaning set forth in the recitals.
“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 but only to the extent, and for so
long as, so excluded thereunder.
“Excluded Deposit Accounts” shall have the meaning set forth in Section 4.2(a).
“Excluded Securities Accounts” shall have the meaning set forth in Section
4.2(a).
“Gaming Pledged Equity Interests” means the Pledged Equity Interests in the
Gaming Entities.
“Gaming Entities” shall mean Stratosphere Gaming LLC, Arizona Charlie’s, LLC,
Fresca, LLC, Aquarius Gaming LLC, Stratosphere Holding, LLC, Charlie’s Holding
LLC, ACEP Interactive, LLC, and ACEP Management, LLC, and any other Credit Party
from time to time licensed by or registered with the Gaming Authorities.
“Grantors” shall have the meaning set forth in the preamble.
“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee thereof
or an additional insured thereon) and (ii) any key man life insurance policies.
“Intellectual Property” shall mean, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the United States, multinational or foreign laws or otherwise, including
without limitation, Copyrights, Patents, Trademarks and Trade Secrets, and the

3



--------------------------------------------------------------------------------




right to sue or otherwise recover for any past, present and future infringement,
dilution, misappropriation, or other violation or impairment thereof, including
the right to receive all Proceeds therefrom, including without limitation
license fees, royalties, income, payments, claims, damages and proceeds of suit,
now or hereafter due and/or payable with respect thereto.
“Intellectual Property Licenses” shall mean all Copyright Licenses, Patent
Licenses, Trademark Licenses and Trade Secret Licenses.
“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement to be executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit B, Exhibit C and Exhibit D, as
applicable.
“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.
“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit, except that Investment Related Property shall not include any
collateral covered by the Gaming Entities Pledge Agreement.
“Lenders” shall have the meaning set forth in the recitals.
“Majority Holders” shall have the meaning set forth in Section 10.
“Material Copyright Licenses” shall mean all Copyright Licenses pursuant to
which a Grantor is the licensee or licensor and exclusively licenses in or out
Copyrights from or to a third party.
“Material Intellectual Property” shall mean any Intellectual Property that is
material to the business of any Grantor or is otherwise of material value.
“Material Patent Licenses” shall mean all Patent Licenses pursuant to which a
Grantor is the licensee or licensor and exclusively licenses in or out Patents
from or to a third party.
“Material Trademark Licenses” shall mean all Trademark Licenses pursuant to
which a Grantor is the licensee or licensor and exclusively licenses in or out
Trade Secrets from or to a third party.
“Material Trade Secret Licenses” shall mean all Trade Secret Licenses pursuant
to which a Grantor is the licensee or licensor and exclusively licenses in or
out Trade Secrets from or to a third party.
“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Section 9-406 through 409
of the UCC).
“Paid in Full” shall mean, with respect to the Obligations (other than
contingent indemnification obligations for which no claim has been made or
asserted), (a) the full and indefeasible cash payment thereof, including any
interest, fees and other charges accruing during an insolvency proceeding
(whether or not allowed in the proceeding), (b) the termination or expiration of
all Commitments and (c) the termination, cancellation or Cash Collateralization
of all outstanding Letters of Credit.

4



--------------------------------------------------------------------------------




“Patent Licenses” shall mean all agreements, licenses and covenants to which a
Grantor is a party providing for the granting of any right in or to any Patent
or otherwise providing for a covenant not to sue for infringement or other
violation of any Patent (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement required to be listed
in Schedule 5.2(II)(D) under the heading “Material Patent Licenses” (as such
schedule may be amended or supplemented from time to time).
“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, without limitation: (i) each patent and patent
application required to be listed in Schedule 5.2(II)(C) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all patentable inventions and
improvements thereto, (iv) the right to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (v) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.
“Permits” shall mean all licenses, permits, approvals, franchises, concessions,
entitlements, registrations, findings of suitability and other authorizations
issued by any Governmental Authority, excluding any Gaming License.
“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.
“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any Instrument, including, without
limitation, all indebtedness described on Schedule 5.2(I) under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments, if any, evidencing
such any of the foregoing, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing.
“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust and all management rights relating to any entity whose equity interests
are included as Pledged Equity Interests; provided that, for the avoidance of
doubt, the Pledged Equity Interests shall not include any Excluded Asset.
“Pledged LLC Interests” shall mean, other than any Excluded Asset, all interests
in any limited liability company and each series thereof owned by any Grantor
including, without limitation, all limited liability company interests listed on
Schedule 5.2(I) under the heading “Pledged LLC Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and all rights as a member of the related
limited liability company.

5



--------------------------------------------------------------------------------




“Pledged Partnership Interests” shall mean, other than any Excluded Asset, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership owned by any Grantor, including, without
limitation, all partnership interests listed on Schedule 5.2(I) under the
heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and all rights as a
partner of the related partnership.
“Pledged Stock” shall mean, other than any Excluded Asset, all shares of capital
stock owned by any Grantor, including, without limitation, all shares of capital
stock described on Schedule 5.2(I) under the heading “Pledged Stock” (as such
schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.
“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.
“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.
“Secured Obligations” shall have the meaning assigned in Section 3.1.
“Secured Parties” shall mean the Agents, Lenders, the Issuing Bank, the Lender
Counterparties and shall include, without limitation, all former Agents, Lenders
and Lender Counterparties to the extent that any Obligations owing to such
Persons were incurred while such Persons were Agents, Lenders or Lender
Counterparties and such Obligations have not been Paid in Full.
“Trademark Licenses” shall mean any and all agreements, licenses and covenants
to which a Grantor is a party providing for the granting of any right in or to
any Trademark or otherwise providing for a covenant not to sue for infringement
dilution or other violation of any Trademark or permitting co-

6



--------------------------------------------------------------------------------




existence with respect to a Trademark (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement required to
be listed in Schedule 5.2(II) under the heading “Material Trademark Licenses”
(as such schedule may be amended or supplemented from time to time).
“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers and designs, whether or not
registered, and with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications required to be listed in Schedule 5.2(II) under
the heading “Trademarks”(as such schedule may be amended or supplemented from
time to time), (ii) all extensions or renewals of any of the foregoing, (iii)
all of the goodwill of the business connected with the use of and symbolized by
any of the foregoing, (iv) the right to sue or otherwise recover for any past,
present and future infringement, dilution or other violation of any of the
foregoing or for any injury to the related goodwill, (v) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.
“Trade Secret Licenses” shall mean any and all agreements to which a Grantor is
party providing for the granting of any right in or to Trade Secrets (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.2(II) under the heading
“Material Trade Secret Licenses” (as such schedule may be amended or
supplemented from time to time).
“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know how, whether or not the foregoing has been
reduced to a writing or other tangible form, and with respect to any and all of
the foregoing: (i) the right to sue or otherwise recover for any past, present
and future misappropriation or other violation thereof; (ii) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto; and (iii) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.
“United States” shall mean the United States of America.


1.2
Definitions; Interpretation.

(a)    In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Commercial
Tort Claims, Commodity Account, Commodity Contract, Commodity Intermediary,
Consignee, Consignment, Consignor, Deposit Account, Document, Entitlement Order,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Health-Care-Insurance Receivable, Instrument, Inventory,
Letter of Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,

7



--------------------------------------------------------------------------------




Record, Securities Account, Securities Intermediary, Security Certificate,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.
(b)    All other capitalized terms used herein (including the preamble and
recitals hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement. The incorporation by reference of
terms defined in the Credit Agreement shall survive any termination of the
Credit Agreement until this Agreement is terminated as provided in Section 11
hereof. Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
References herein to any Section, Appendix, Schedule or Exhibit shall be to a
Section, an Appendix, a Schedule or an Exhibit, as the case may be, hereof
unless otherwise specifically provided. The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The terms lease and license shall include sub-lease and sub-license, as
applicable. If any conflict or inconsistency exists between this Agreement and
the Credit Agreement, the Credit Agreement shall govern. All references herein
to provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.
SECTION 2.    GRANT OF SECURITY
2.1
Grant of Security.

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under all personal property of
such Grantor including, but not limited to the following, in each case whether
now or hereafter owned or existing, in which any Grantor now has or hereafter
acquires an interest and wherever the same may be located (subject to Section
2.2 hereof, all of which being hereinafter collectively referred to as the
“Collateral”):
(a)Accounts;
(b)Chattel Paper;
(c)Documents;
(d)General Intangibles;
(e)Goods (including, without limitation, Inventory and Equipment);
(f)Instruments;
(g)Insurance;
(h)Intellectual Property;
(i)Intellectual Property Licenses;
(j)Investment Related Property (including, without limitation, Deposit
Accounts);
(k)Letter of Credit Rights;
(l)Money;
(m)Receivables and Receivable Records;
(n)Permits;
(o)Assigned Agreements;
(p)Commercial Tort Claims now or hereafter described on Schedule 5.2(III);
(q)to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

8



--------------------------------------------------------------------------------




(r)to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.




2.2
Certain Limited Exclusions.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted under Section 2.1 hereof
attach to (a) any asset, lease, license, contract or agreement to which any
Grantor is a party, or any of its rights or interest thereunder, if and to the
extent that a security interest (x) is prohibited by or would be in violation of
(i) any law, rule or regulation applicable to such Grantor (including any Gaming
Law) or (ii) a term, provision or condition of any such lease, license, contract
or agreement (unless such law, rule, regulation, term, provision or condition
would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity) or
(y) would result in a breach, default or other violation of any term, provision
or condition of any such lease, license, contract or agreement after giving
effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity; provided, however,
that the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, shall attach immediately to any
portion of such lease, license, contract or agreement not subject to the
prohibitions specified in subclause (i) or (ii) of clause (a) of this Section
2.2; provided, further, that the exclusions referred to in clause (a) of this
Section 2.2 shall not include any Proceeds of any such lease, license, contract
or agreement; (b) in any of the outstanding capital stock of a Controlled
Foreign Corporation in excess of 66% of the voting power of all classes of
capital stock of such Controlled Foreign Corporation entitled to vote; provided
that immediately upon the amendment of the Internal Revenue Code to allow the
pledge of a greater percentage of the voting power of capital stock in a
Controlled Foreign Corporation without adverse tax consequences, the Collateral
shall include, and the security interest granted by each Grantor shall attach
to, such greater percentage of capital stock of each Controlled Foreign
Corporation; (c) any “intent-to-use” application for registration of a Trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law; (d) any assets acquired
after the date hereof in an aggregate amount not to exceed $15,000,000, which
amount shall be increased by an additional $5,000,000 on July 7, 2016 and each
anniversary thereof while the Obligations are outstanding to the extent that,
and for so long as, creating a security interest in such assets would violate an
enforceable contractual obligation binding on such acquired assets that (i)
existed at the time of acquisition thereof, (ii) applies only to such acquired
assets and (iii) was not created or made binding on the assets in contemplation
of or in connection with the acquisition of such assets (other than, in the case
of joint ventures or similar arrangements otherwise permitted under the
indenture, customary limitations on assignment entered into in connection with
the formation of such joint venture or similar arrangement or the addition of
other parties thereto) (unless the relevant term or provision of such
contractual obligation would be rendered ineffective with respect to the
creation of a security interest pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law or principles of equity); provided,
that immediately upon the ineffectiveness, lapse or termination of any such term
or provision of

9



--------------------------------------------------------------------------------




any such contractual obligation, then the Collateral shall include (and such
security interest shall attach to) such assets at such time; (e) any equipment
or other asset owned by any Grantor that is subject to a purchase money lien or
obligations with respect to Capital Leases, in each case, as permitted in the
Credit Agreement, if the contract or other agreement in which the Lien is
granted (or the documentation providing for such obligations with respect to
Capital Lease) prohibits or requires the consent of any person other than a
Grantor as a condition to the creation of any other security interest on such
equipment or asset and, in each case, the prohibition or requirement is
permitted under the Credit Agreement; (f) any vehicles, vessels or other Goods
subject to certificate of title; (g) Excluded Deposit Accounts and Excluded
Securities Accounts; (h) any Gaming License or rights thereto; (i) any Gaming
Pledged Equity Interests; and (j) Equity Interests in any Person (other than
wholly owned Subsidiaries of the Borrower) if and to the extent that a security
interest (x) is prohibited by or would be in violation of any term, provision or
condition of such Person’s organizational or joint venture documents (unless
such term, provision or condition would be rendered ineffective with respect to
the creation of the security interest hereunder pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity) or (y) would result in a breach, default or other
violation of any term, provision or condition of such documents after giving
effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity; provided, however,
that the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual prohibition shall no longer be
applicable and to the extent severable, shall attach immediately to any portion
of such Equity Interests not subject to the prohibitions specified in this
Section 2.2(j) (the assets described in clause (a) through (j) above,
collectively the “Excluded Assets”).
SECTION 3.    SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
3.1
Security for Obligations.

This Agreement secures, and the Collateral is collateral security for, the
prompt and complete payment or performance in full when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§362(a) (and any successor provision thereof)), of all the Obligations (the
“Secured Obligations”).
3.2
Continuing Liability Under Collateral.

Notwithstanding anything herein to the contrary, (i) each Grantor shall remain
liable for all obligations under the Collateral and nothing contained herein is
intended or shall be a delegation of duties to the Collateral Agent or any other
Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, and (iii) the exercise by the Collateral Agent of any of
its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

10



--------------------------------------------------------------------------------




SECTION 4.    CERTAIN PERFECTION REQUIREMENTS
4.1
Delivery Requirements.

(a)    With respect to any Certificated Securities included in the Collateral,
each Grantor shall deliver to the Collateral Agent the Security Certificates
evidencing such Certificated Securities duly indorsed by an effective
indorsement (within the meaning of Section 8-107 of the UCC), or accompanied by
share transfer powers or other instruments of transfer duly endorsed by such an
effective endorsement, in each case, to the Collateral Agent or in blank. In
addition, each Grantor shall cause any certificates evidencing any Pledged
Equity Interests included in the Collateral, including, without limitation, any
Pledged Partnership Interests included in the Collateral or Pledged LLC
Interests included in the Collateral, to be similarly delivered to the
Collateral Agent regardless of whether such Pledged Equity Interests constitute
Certificated Securities.
(b)    With respect to any Instruments or Tangible Chattel Paper included in the
Collateral, each Grantor shall deliver to the Collateral Agent all such
Instruments or Tangible Chattel Paper to the Collateral Agent duly indorsed in
blank; provided, however, that such delivery requirement shall not apply to any
Instruments or Tangible Chattel Paper having a face amount of less than
$1,000,000 individually, except to the extent the aggregate outstanding face
amount of such Instruments and Tangible Chattel Paper exceeds $2,500,000 (in
which case the delivery requirements under this Section 4.1(b) shall apply to
all such Instruments and Tangible Chattel Paper in excess of such aggregate
threshold).
4.2
Control Requirements.

(a)    With respect to any Deposit Accounts, Securities Accounts, Security
Entitlements, Commodity Accounts and Commodity Contracts included in the
Collateral each Grantor shall ensure that the Collateral Agent has Control
thereof; provided, however, that such Control requirement shall not apply to any
(A)(i) Deposit Accounts with a value of less than, or having funds or other
assets credited thereto with a value of less than, $100,000 individually or
$500,000 in the aggregate for more than five (5) days, (ii) Deposit Accounts
specifically and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of a Grantor’s employees, (iii)
Deposit Accounts specifically and exclusively used for cash collateral to secure
letters of credit permitted under the Credit Agreement (other than Letters of
Credit thereunder), (iv) Deposit Accounts maintained solely for the purpose of
complying with legal requirements to the extent that such legal requirements
applicable to the Grantors prohibit the granting of a Lien thereon, (v) Deposit
Accounts maintained specifically and exclusively for use in pari mutual
wagering, (vi) any accounts containing amounts that are not exclusively the
property of the Grantor, and (vii) escrow accounts (collectively, “Excluded
Deposit Accounts”) and (B) Securities Accounts, Security Entitlements, Commodity
Accounts and Commodity Contracts with a value of less than, or having funds or
other assets credited thereto with a value of less than, $100,000 individually
or $500,000 in the aggregate for more than five (5) days (“Excluded Securities
Account”); provided, further, that, with respect to any Deposit Account that
contains cash or cash equivalents necessary to satisfy the minimum bankroll
requirement under applicable Gaming Laws (the amount of such cash and cash
equivalents at any time, the “Minimum Bankroll Amount”), notwithstanding the
Collateral Agent’s Control of any such Deposit Account, Collateral Agent agrees
that it will not be permitted, after the occurrence and during the continuation
of an Event of Default, to cause an amount at any time equal to the then
applicable Minimum Bankroll Amount to be transferred from such Deposit Account
to an account of or for the benefit of the Collateral Agent and the Secured
Parties and such Minimum Bankroll Amount shall continue on deposit to be used
exclusively to satisfy the minimum bankroll requirements under applicable Gaming
Laws. With respect to any Securities Accounts or Securities Entitlements, such
Control shall be accomplished by the Grantor causing the Securities Intermediary
maintaining such Securities Account or Security Entitlement to enter

11



--------------------------------------------------------------------------------




into an agreement in form and substance reasonably satisfactory to the
Collateral Agent pursuant to which the Securities Intermediary shall agree to
comply with the Collateral Agent’s Entitlement Orders without further consent by
such Grantor. With respect to any Deposit Account, each Grantor shall cause the
depositary institution maintaining such account to enter into an agreement in
form and substance reasonably satisfactory to the Collateral Agent, pursuant to
which the Bank shall agree to comply with the Collateral Agent’s instructions
with respect to disposition of funds in the Deposit Account without further
consent by such Grantor. With respect to any Commodity Accounts or Commodity
Contracts, each Grantor shall cause Control in favor of the Collateral Agent in
a manner reasonably acceptable to the Collateral Agent.
(b)    With respect to any Uncertificated Security included in the Collateral
(other than any Uncertificated Securities credited to a Securities Account),
each Grantor with respect to its wholly-owned subsidiaries shall use
commercially reasonable efforts with respect to any issuer to cause the issuer
of such Uncertificated Security to either (i) register the Collateral Agent as
the registered owner thereof on the books and records of the issuer or (ii)
execute an agreement in form and substance reasonably satisfactory to the
Collateral Agent, pursuant to which such issuer agrees to comply with the
Collateral Agent’s instructions with respect to such Uncertificated Security
without further consent by such Grantor.
(c)    With respect to any Letter of Credit Rights included in the Collateral
(other than any Letter of Credit Rights constituting a Supporting Obligation for
a Receivable in which the Collateral Agent has a valid and perfected security
interest), with a value in excess of $1,000,000 individually or $2,500,000 in
the aggregate, each Grantor shall use commercially reasonable efforts to ensure
that Collateral Agent has Control thereof by obtaining the written consent of
each issuer of each related letter of credit to the assignment of the proceeds
of such letter of credit to the Collateral Agent.
(d)    With respect to any Electronic Chattel Paper or “transferable record”(as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) included in the
Collateral, Grantor shall ensure that the Collateral Agent has Control thereof;
provided, however, that such Control requirement shall not apply to any
Electronic Chattel Paper or transferable record having a face amount of less
than $1,000,000 individually, except to the extent that the aggregate
outstanding face amount of such Electronic Chattel Paper exceeds $2,500,000 (in
which case, such Control requirement under this Section 4.2(d) shall apply to
all Electronic Chattel Paper in excess of such aggregate amount).
4.3
Intellectual Property Recording Requirements.

(a)    In the case of any Collateral (whether now owned or hereafter acquired)
consisting of issued U.S. Patents and applications therefor, each Grantor shall
execute and deliver to the Collateral Agent a Patent Security Agreement in
substantially the form of Exhibit B hereto (or a supplement thereto) covering
all such Patents in appropriate form for recordation with the U.S. Patent and
Trademark Office with respect to the security interest of the Collateral Agent.
(b)    In the case of any Collateral (whether now owned or hereafter acquired)
consisting of registered U.S. Trademarks and applications therefor (other than
Internet domain names), each Grantor shall execute and deliver to the Collateral
Agent a Trademark Security Agreement in substantially the form of Exhibit C
hereto (or a supplement thereto) covering all such Trademarks in appropriate
form for recordation with the U.S. Patent and Trademark Office with respect to
the security interest of the Collateral Agent.
(c)    In the case of any Collateral (whether now owned or hereafter acquired)
consisting of registered U.S. Copyrights and exclusive Copyright Licenses in
respect of registered U.S. Copyrights for which any Grantor is the licensee and
which have been recorded in the U.S. Copyright Office, each Grantor

12



--------------------------------------------------------------------------------




shall execute and deliver to the Collateral Agent a Copyright Security Agreement
in substantially the form of Exhibit D hereto (or a supplement thereto) covering
all such Copyrights and Copyright Licenses in appropriate form for recordation
with the U.S. Copyright Office with respect to the security interest of the
Collateral Agent.
4.4
Other Actions.

(a)    [Reserved].
(b)    With respect to any Pledged Partnership Interests and Pledged LLC
Interests included in the Collateral, if the Grantors own less than 100% of the
Equity Interests in any issuer of such Pledged Partnership Interests or Pledged
LLC Interests, the Grantors shall use their commercially reasonable efforts to
obtain the consent of each other holder of partnership interest or limited
liability company interests in such issuer to the security interest of the
Collateral Agent hereunder and following an Event of Default, the transfer of
such Pledged Partnership Interests and Pledged LLC Interests to the Collateral
Agent or its designee, and to the substitution of the Collateral Agent or its
designee as a partner or member with all the rights and powers related thereto.
Each Grantor consents to the grant by each other Grantor of a Lien in all
Investment Related Property constituting Collateral to the Collateral Agent and
without limiting the generality of the foregoing sentence, each Grantor consents
to the collateral assignment of any such Pledged Partnership Interest and any
Pledged LLC Interest to the Collateral Agent or its designee upon the occurrence
and during the continuation of an Event of Default and to the substitution of
the Collateral Agent or its designee as a partner in any partnership or as a
member in any limited liability company with all the rights and powers related
thereto.
4.5    Timing and Notice.
        
With respect to any Collateral in existence as of the Closing Date, each Grantor
shall comply with the requirements of Section 4 hereof on the date hereof and,
with respect to any Collateral hereafter owned or acquired, each Grantor shall
comply with such requirements within thirty (30) days of such Grantor acquiring
rights therein. Notwithstanding anything to the contrary contained in this
Section 4.5, each Grantor shall within thirty (30) days after the end of each
fiscal quarter inform the Collateral Agent of its acquisition of any Collateral
for which any action is required by Section 4 hereof (including, for the
avoidance of doubt, the filing of any applications for, or the issuance or
registration of, any Patents, Copyrights or Trademarks).


SECTION 5.    REPRESENTATIONS AND WARRANTIES


Each Grantor hereby represents and warrants, on the Closing Date, that:
5.1
Grantor Information and Status.

(a)    Schedules 5.1(A) and (B) set forth under the appropriate headings: (1)
the full legal name of such Grantor, (2) all trade names or other names under
which such Grantor conducts business, (3) the type of organization of such
Grantor, (4) the jurisdiction of organization of such Grantor, (5) its
organizational identification number, if any, and (6) the jurisdiction where the
chief executive office or its sole place of business (or the principal residence
if such Grantor is a natural person) is located;
(b)    except as provided on Schedule 5.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate

13



--------------------------------------------------------------------------------




form or otherwise) and has not done business under any other name, in each case,
within the past two (2) years;
(c)    it has not within the last two (2) years become bound (whether as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person, which has not heretofore been terminated other than the
agreements identified on Schedule 5.1(D) hereof (as such schedule may be amended
or supplemented from time to time);
(d)    such Grantor has been duly organized and is validly existing as an entity
of the type as set forth opposite such Grantor’s name on Schedule 5.1(A) solely
under the laws of the jurisdiction as set forth opposite such Grantor’s name on
Schedule 5.1(A) and, except as permitted by the Credit Agreement, remains duly
existing as such. Except as permitted by the Credit Agreement, such Grantor has
not filed any certificates of dissolution or liquidation; and
(e)    no Grantor is a “transmitting utility” (as defined in Section
9-102(a)(80) of the UCC).
5.2
Collateral Identification, Special Collateral.

(a)    Schedule 5.2 sets forth under the appropriate headings all of such
Grantor’s: (1) Pledged Equity Interests constituting Collateral, (2) Pledged
Debt, (3) Securities Accounts other than any Excluded Securities Account, (4)
Deposit Accounts other than any Excluded Deposit Account, (5) Commodity
Contracts and Commodity Accounts, (6) United States and foreign registrations
and issuances of and applications for Patents, Trademarks, and Copyrights owned
by each Grantor, (7) Material Patent Licenses, Material Trademark Licenses,
Material Trade Secret Licenses and Material Copyright Licenses, and exclusive
Copyright Licenses in respect of U.S. copyright registrations for which such
Grantor is the licensee and which have been recorded in the United States
Copyright Office, (8) Commercial Tort Claims other than Commercial Tort Claims
having a value of less than $1,000,000 individually or $2,500,000 in the
aggregate, (9) Letter of Credit Rights for letters of credit other than any
individual Letters of Credit Rights worth less than $1,000,000 or all Letters of
Credit Rights worth less than $2,500,000 in the aggregate, and (10) the name and
address of any warehouseman, bailee or other third party in possession of any
Inventory, Equipment and other tangible personal property;
(b)    none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (2) As-Extracted Collateral, (3) Manufactured Homes, (4)
Health-Care-Insurance Receivables; (5) timber to be cut, or (6) aircraft,
aircraft engines, satellites, ships or railroad rolling stock; and
(c)    all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.
5.3
Ownership of Collateral and Absence of Other Liens.

(a)    It owns substantially all of the Collateral purported to be owned by it
or otherwise has the rights it purports to have in substantially all of such
Collateral and, as to all Collateral whether now existing or hereafter acquired,
developed or created (including by way of lease or license), will continue to
own or have such rights in substantially all of the Collateral (except as
otherwise permitted by the Credit Agreement or this Agreement), in each case
free and clear of any and all Liens, including, without limitation,

14



--------------------------------------------------------------------------------




liens arising as a result of such Grantor becoming bound (as a result of merger
or otherwise) as debtor under a security agreement entered into by another
Person other than any Permitted Liens;
(b)    other than any financing statements filed in favor of the Collateral
Agent, no effective financing statement, fixture filing or other instrument
similar in effect under any applicable law covering all or any part of the
Collateral is on file in any filing or recording office except for (x) financing
statements for which duly authorized proper termination statements have been
delivered to the Collateral Agent for filing and (y) financing statements,
fixture filings or instruments similar in effect filed in connection with
Permitted Liens; and
(c)    other than the Collateral Agent and any automatic control in favor of a
Bank, Securities Intermediary or Commodity Intermediary maintaining a Deposit
Account, Securities Account or Commodity Contract, no Person is in Control of
any Collateral.
5.4
Status of Security Interest.

(a)    Upon the filing of financing statements naming each Grantor as “debtor”
and the Collateral Agent as “secured party” and describing the Collateral in the
filing offices set forth opposite such Grantor’s name on Schedule 5.4 hereof (as
such schedule may be amended or supplemented from time to time), the security
interest of the Collateral Agent in all Collateral that can be perfected by the
filing of a financing statement under the Uniform Commercial Code as in effect
in any jurisdiction will constitute a valid, perfected, first priority Lien
subject to any Permitted Liens with respect to Collateral. Each agreement
purporting to give the Collateral Agent Control over any Collateral is effective
to establish the Collateral Agent’s Control of the Collateral subject thereto;
(b)    to the extent perfection or priority of the security interest therein is
not subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in U.S. Patents, registered U.S. Trademarks, and registered
U.S. Copyrights (and applications to register the foregoing) and exclusive
Copyright Licenses under which such Grantor is the licensee and which have been
recorded in the United States Copyright Office, in the United States Patent and
Trademark Office and the United States Copyright Office, the security interests
granted to the Collateral Agent that can by law be perfected by such recording
hereunder shall constitute valid, perfected, first priority Liens (subject to
Permitted Liens);
(c)    except as set forth in the Credit Agreement, no authorization, consent,
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body or any other Person is required for either (i) the
pledge or grant by any Grantor of the Liens purported to be created in favor of
the Collateral Agent hereunder or (ii) the exercise by Collateral Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created hereunder or created or provided for by applicable law), except (A) for
the filings contemplated by clause (a) of this Section 5.4, (B) as may be
required, in connection with the disposition of any Investment Related Property,
by laws generally affecting the offering and sale of Securities and (C) in the
case of clause (ii) above, approvals of any applicable Nevada Gaming Authorities
required under the Gaming Laws; and
(d)    each Grantor is in compliance with its obligations under Section 4
hereof.
5.5
Goods and Receivables.

(a)    Each Receivable with a value in excess of $1,000,000 (i) is and will be
the legal, valid and binding obligation of the Account Debtor in respect
thereof, representing an unsatisfied obligation of such Account Debtor, (ii) is
and will be enforceable in accordance with its terms, (iii) is not and will not

15



--------------------------------------------------------------------------------




be subject to any credits, rights of recoupment, setoffs, defenses, taxes,
counterclaims (except with respect to refunds, returns and allowances in the
ordinary course of business with respect to damaged merchandise or ordinary
course intercompany note payment mechanics) and (iv) is and will be in
compliance with all applicable laws, whether federal, state, local or foreign;
(b)    none of the Account Debtors in respect of any Receivable in excess of
$100,000 individually or $500,000 in the aggregate is the government of the
United States, any agency or instrumentality thereof, any state or municipality
or any foreign sovereign. No Receivable in excess of $100,000 individually or
$500,000 in the aggregate requires the consent of the Account Debtor in respect
thereof in connection with the security interest hereunder, except any consent
which has been obtained;
(c)    Goods now or hereafter produced by any Grantor and included in the
Collateral have been or will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended, or the rules and regulations
promulgated thereunder; and
(d)    other than any Inventory or Equipment in transit, all of the Equipment
and Inventory included in the Collateral is located only at the locations
specified in Schedule 5.5 (as such schedule may be amended or supplemented from
time to time).
5.6
Pledged Equity Interests, Investment Related Property.

(a)    Except as otherwise permitted in the Credit Agreement or herein, it is
the record and beneficial owner of the Pledged Equity Interests free of all
Liens, rights or claims of other Persons and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests;
(b)    no consent of any Person including any other general or limited partner,
any other member of a limited liability company, any other shareholder or any
other trust beneficiary is necessary in connection with the creation, perfection
or first priority status of the security interest of the Collateral Agent in any
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof except such as have been obtained;
(c)    all of the Pledged LLC Interests and Pledged Partnership Interests
constituting Collateral are or represent interests that by their terms provide
that they are securities governed by Article 8 of the uniform commercial code of
an applicable jurisdiction; and
(d)    such Grantor has caused each partnership or limited liability company
included in the Pledged Equity Interests to amend its partnership agreement or
limited liability company agreement to include the following provision:
“Notwithstanding any other provision of this agreement, each Member consents to
and agrees that (i) a pledgee of its Interests, or its successors or assigns,
may, in connection with the valid exercise of such pledgee’s or such successor’s
or assign’s rights, sell, transfer or otherwise dispose of all or part of the
Interests (including  a sale, transfer or disposition in connection with any
foreclosure) without any further consent of such Member and without having to
comply with any restrictions of the sale, transfer or other disposition of the
Interests set forth in this agreement and (ii) a pledgee of the Interests, or
its successors or assigns, in connection with the valid exercise of such
pledgee’s or such successor’s or assign’s rights, or any purchaser of the
Interests that acquired the Interests in connection with the valid exercise of
such rights (including in connection with any foreclosure), may acquire such
Interests and become a member or be substituted for a member under this
agreement without the consent of any member and without having to comply with
any of the restrictions on the sale, transfer or other disposition of the
Interests

16



--------------------------------------------------------------------------------




set forth in this agreement.  So long as any Interest is pledged, this provision
shall inure to the benefit of such pledgee and its successors and assigns, as
intended third-party beneficiaries, and no amendment, modification or waiver of,
or consent with respect to this provision shall in any event be effective
without the prior written consent of such pledgee or its successors and
assigns.”
5.7
Intellectual Property.

(a)    It is the sole and exclusive owner of the entire right, title, and
interest in and to all Intellectual Property that is attributed to such Grantor
on Schedule 5.2(II) (as such schedule may be amended or supplemented from time
to time), and owns or, to such Grantor’s knowledge, has the valid right to use
and, where such Grantor does so, sublicense others to use, all other
Intellectual Property used in or necessary to conduct its business, free and
clear of all Liens, claims and licenses (other than licenses granted to such
Grantor by third parties in respect of such third parties’ Intellectual
Property), except for Permitted Liens and the licenses set forth on Schedule
5.2(II) (as such schedule may be amended or supplemented from time to time);
(b)    all Material Intellectual Property of such Grantor has not been finally
adjudged invalid or unenforceable; nor, in the case of Patents, is any of the
Material Intellectual Property the subject of a reexamination proceeding, and
such Grantor has performed all acts and has paid all renewal, maintenance, and
other fees and taxes required to maintain each and every registration and
application of Copyrights, Patents and Trademarks of such Grantor included in
the Material Intellectual Property in full force and effect;
(c)    no holding, decision, ruling, or judgment has been rendered in any action
or proceeding before any court or administrative authority challenging the
validity, enforceability, or scope of, or such Grantor’s right to register, own
or use, any Intellectual Property of such Grantor, and no such action or
proceeding (excluding oppositions or challenges brought in connection with
applications that do not constitute Material Intellectual Property before the
United States Patent and Trademark Office of the United States Copyright Office)
is pending or, to such Grantor’s knowledge, threatened;
(d)    all registrations, issuances and applications for Copyrights, Patents and
Trademarks of such Grantor are held of record in the name of such Grantor;
(e)    such Grantor has not made a previous assignment, sale, transfer,
exclusive license, or similar arrangement constituting a present or future
assignment, sale, transfer, exclusive license or similar arrangement of any
Material Intellectual Property that has not been terminated or released other
than Material Copyright Licenses, Material Patent Licenses, Material Trademark
Licenses and Material Trade Secret Licenses set forth on Schedule 5.2 as of the
Closing Date;
(f)    such Grantor has been using appropriate statutory notice of registration
in connection with its use of registered Trademarks, proper marking practices in
connection with its use of Patents, and appropriate notice of copyright in
connection with the publication of Copyrights; in each case, where such
Trademarks, Patents and Copyrights constitute Material Intellectual Property;
except to the extent that not using such legends will not invalidate any such
Trademarks, Patents and Copyrights or result in the loss of such Grantor’s
ownership rights therein;
(g)    such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets;
(h)    such Grantor controls, in all material respects, the nature and quality
of all products sold and all services rendered under or in connection with all
Trademarks included in the Material Intellectual

17



--------------------------------------------------------------------------------




Property, and has taken commercially reasonable actions to cause all licensees
of such Trademarks owned by such Grantor to comply with such Grantor’s standards
of quality;
(i)    except as set forth on Schedule 5.7, to such Grantor’s knowledge, the
conduct of such Grantor’s business does not infringe, misappropriate, dilute or
otherwise violate any Intellectual Property right of any other Person; no claim
has been made against such Grantor that (i) the use of any Intellectual Property
owned by such Grantor (whether such use is by Grantor or any of its licensees)
or (ii) Grantor’s use of a third party’s Intellectual Property, in either case,
infringes, misappropriates, dilutes or otherwise violates the asserted rights of
any other Person, and no demand that such Grantor enter into a license or
co-existence agreement has been made but not resolved;
(j)    to such Grantor’s knowledge, no Person is infringing, misappropriating,
diluting or otherwise violating any rights in any Material Intellectual Property
owned by or exclusively licensed to such Grantor; and
(k)    no settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor or
bind such Grantor in a manner that could materially adversely affect such
Grantor’s rights to own, license or use any Material Intellectual Property.
SECTION 6.    COVENANTS AND AGREEMENTS


Each Grantor hereby covenants and agrees that:
6.1
Grantor Information and Status.

Without limiting any prohibitions or restrictions on mergers or other
transactions set forth in the Credit Agreement or any other Credit Document, it
shall not change such Grantor’s name, identity, corporate structure (e.g. by
merger, consolidation, change in corporate form or otherwise), sole place of
business (or principal residence if such Grantor is a natural person), chief
executive office, organizational identification number, type of organization or
jurisdiction of organization or establish any trade names unless it shall have
(a) promptly notified the Collateral Agent in writing (and, in any event, within
thirty (30) days after) of any such change or establishment, identifying such
new proposed name, identity, corporate structure, sole place of business (or
principal residence if such Grantor is a natural person), chief executive
office, jurisdiction of organization or trade name and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (b) taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in that portion of the Collateral granted
or intended to be granted and agreed to hereby, which in the case of any merger
or other change in corporate structure shall include, without limitation,
executing and delivering to the Collateral Agent a completed Pledge Supplement
together with all supplements to Schedules thereto, upon completion of such
merger or other change in corporate structure confirming the grant of the
security interest hereunder.
6.2
Collateral Identification; Special Collateral.

(a)    In the event that it hereafter acquires any Collateral of a type
described in Section 5.2(b) hereof, it shall notify the Collateral Agent thereof
in writing in accordance with Section 4.5 hereof and take such actions and
execute such documents and make such filings all at such Grantor’s expense as
the Collateral Agent may reasonably request to the extent that such actions,
execution of documents and/or filings are otherwise required under Article 4
hereof in order to ensure that the Collateral Agent has a valid, perfected,
first priority security interest in such Collateral, subject in the case of
priority only, to any Permitted

18



--------------------------------------------------------------------------------




Liens. Notwithstanding the foregoing, no Grantor shall be required to notify the
Collateral Agent or take any such action unless such Collateral is of a material
value or is material to such Grantor’s business.
(b)    in the event that it hereafter acquires or has any Commercial Tort Claim
it shall deliver to the Collateral Agent a completed Pledge Supplement together
with all supplements to Schedules thereto, identifying such new Commercial Tort
Claims.
6.3
Ownership of Collateral and Absence of Other Liens.

(a)    Except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall make reasonable
efforts to defend the Collateral against all Persons at any time claiming any
interest therein;
(b)    upon any Authorized Officer of the Borrower obtaining knowledge thereof,
it shall promptly notify the Collateral Agent in writing of any event that may
have a material adverse effect on the value of the Collateral (or any material
portion thereof), the ability of any Grantor or the Collateral Agent to dispose
of all or any material portion of the Collateral or the rights and remedies of
the Collateral Agent in relation thereto, including, without limitation, the
levy of any legal process against all or any material portion of the Collateral,
in each case, other than dispositions permitted under Section 6.8 of the Credit
Agreement; and
(c)    it shall not voluntarily sell, transfer or assign (by operation of law or
otherwise) or exclusively license to another Person any Collateral except (x) as
otherwise permitted by the Credit Agreement or other Credit Documents and (y)
that the Grantors shall not be required to preserve any such Collateral if such
Grantors determine in their business judgment that the preservation thereof is
no longer desirable in the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any
material respect to the Secured Parties.
6.4
Status of Security Interest.

(a)    Subject to the limitations set forth in subsection (b) of this Section
6.4, each Grantor shall maintain the security interest of the Collateral Agent
hereunder in all Collateral as valid, perfected, first priority Liens (subject
to Permitted Liens); and
(b)    Notwithstanding the foregoing, no Grantor shall be required to take any
action to perfect any security interest in any Collateral that can only be
perfected by (i) Control, (ii) foreign filings with respect to Intellectual
Property, or (iii) filings with registrars of motor vehicles or similar
governmental authorities with respect to goods covered by a certificate of
title, in each case except as and to the extent specified in Section 4 hereof.
6.5
Goods and Receivables.

(a)    It shall not deliver any Document evidencing any Equipment or Inventory
to any Person other than the issuer of such Document to claim the Goods
evidenced thereby or the Collateral Agent;
(b)    if any Equipment or Inventory is in possession or control of any
warehouseman, bailee or other third party (other than a Consignee under a
Consignment for which such Grantor is the Consignor), each Grantor shall join
with the Collateral Agent in notifying the third party of the Collateral Agent’s
security interest and upon reasonable request of the Collateral Agent, obtaining
an acknowledgment

19



--------------------------------------------------------------------------------




from the third party that it is holding the Equipment and Inventory for the
benefit of the Collateral Agent and will permit the Collateral Agent to have
access to Equipment or Inventory for purposes of inspecting such Collateral or,
following an Event of Default, to remove same from such premises if the
Collateral Agent so elects; and with respect to any Goods subject to a
Consignment for which such Grantor is the Consignor, such Grantor shall make
commercially reasonable efforts to file appropriate financing statements against
the Consignee and take such other action as may be reasonably necessary to
ensure that the Grantor has a first priority perfected security interest in such
Goods;
(c)    it shall keep the Equipment, Inventory and any Documents evidencing any
material portion of the Equipment and Inventory of such Grantor in the locations
specified on Schedule 5.5 (as such schedule may be amended or supplemented from
time to time) unless it shall have notified the Collateral Agent in writing, by
executing and delivering to the Collateral Agent a completed Pledge Supplement
together with all Supplements to Schedules thereto, within thirty (30) days
after any change in locations, identifying such new locations and providing such
other information in connection therewith as the Collateral Agent may reasonably
request;
(d)    it shall keep and maintain at its own cost and expense satisfactory and
materially complete records of the Receivables, including, but not limited to,
to the extent it is commercially reasonable to do so, the originals of all
documentation with respect to all Receivables and records of all payments
received and all credits granted on the Receivables, all merchandise returned
and all other material dealings therewith;
(e)    other than in the ordinary course of business, (i) it shall not amend,
modify, terminate or waive any provision of any Receivable in any manner which
could reasonably be expected to have a material adverse effect on the value of
such Receivable; and (ii) following and during the continuation of an Event of
Default, such Grantor shall not (w) grant any extension or renewal of the time
of payment of any Receivable, (x) compromise or settle any dispute, claim or
legal proceeding with respect to any Receivable for less than the total unpaid
balance thereof, (y) release, wholly or partially, any Person liable for the
payment thereof, or (z) allow any credit or discount thereon; and
(f)    the Collateral Agent shall have the right at any time to notify, or
require any Grantor to notify, any Account Debtor of the Collateral Agent’s
security interest in the Receivables and any Supporting Obligation and, in
addition, at any time following the occurrence and during the continuation of an
Event of Default, the Collateral Agent may: (i) direct the Account Debtors under
any Receivables to make payment of all amounts due or to become due to such
Grantor thereunder directly to the Collateral Agent; (ii) notify, or require any
Grantor to notify, each Person maintaining a lockbox or similar arrangement to
which Account Debtors under any Receivables have been directed to make payment
to remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Collateral Agent; and (iii) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Collateral Agent notifies any Grantor that it
has elected to collect the Receivables in accordance with the preceding
sentence, any payments of Receivables received by such Grantor shall be
forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in the Collateral Account maintained under the
sole dominion and control of the Collateral Agent, and until so turned over, all
amounts and proceeds (including checks and other instruments) received by such
Grantor in respect of the Receivables, any Supporting Obligation or Collateral
Support shall be received in trust for the benefit of the Collateral Agent
hereunder and shall be segregated from other funds of such Grantor and such
Grantor shall not, except as may be permitted by the Collateral Agent, adjust,
settle or

20



--------------------------------------------------------------------------------




compromise the amount or payment of any Receivable, or release wholly or partly
any Account Debtor or obligor thereof, or allow any credit or discount thereon.
6.6
Pledged Equity Interests, Investment Related Property.

(a)    Except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Pledged Equity Interest
or other Investment Related Property, upon the merger, consolidation,
liquidation or dissolution of any issuer of any Pledged Equity Interest or
Investment Related Property, then (i) such dividends, interest or distributions
and securities or other property shall be included in the definition of
Collateral without further action and (ii) such Grantor shall promptly take all
steps, if any, necessary to ensure the validity, perfection, priority and, if
applicable, control of the Collateral Agent over such Investment Related
Property (including, without limitation, delivery thereof to the Collateral
Agent) and pending any such action such Grantor shall be deemed to hold such
dividends, interest, distributions, securities or other property in trust for
the benefit of the Collateral Agent and shall segregate such dividends,
distributions, Securities or other property from all other property of such
Grantor. Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent authorizes such Grantor to
retain all cash dividends, securities, distributions and other property
consistent with the past practice of the issuer and all scheduled payments of
interest; and
(b)    Voting.
(i)    So long as no Event of Default shall have occurred and be continuing,
except as otherwise provided under the covenants and agreements relating to
Investment Related Property in this Agreement or elsewhere herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property included in the Collateral or any part thereof for
any purpose not inconsistent with the terms of this Agreement or the Credit
Agreement; and
(ii)    upon the occurrence and during the continuation of an Event of Default:
(1)    all rights of Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent (to the extent permitted by applicable law and the
applicable agreements and organizational documents) who shall thereupon have the
sole right to exercise such voting and other consensual rights; provided, that
(x) to the extent the applicable agreements or organizational documents prohibit
the vesting of such voting rights in the Collateral Agent (including, without
limitation, through the use of a proxy or power-of-attorney), such Grantor shall
exercise such voting and other consensual rights solely in accordance with the
instructions of the Collateral Agent and (y) such rights shall automatically
revert back to such Grantor upon the waiver or cure of all Events of Default
then existing; and
(2)    in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (A) such Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably

21



--------------------------------------------------------------------------------




request and (B) each Grantor acknowledges that the Collateral Agent may utilize
the power of attorney set forth in Section 8.1 hereof.
6.7
Intellectual Property.

(a)    Other than to the extent permitted by the Credit Agreement, it shall not
do any act or omit to do any act whereby any of the Material Intellectual
Property constituting Collateral may lapse, or become abandoned, canceled,
dedicated to the public, forfeited, unenforceable or otherwise impaired, or
which would adversely affect in any material way the validity, grant, or
enforceability of the security interest granted therein;
(b)    other than to the extent permitted by the Credit Agreement, it shall not,
with respect to any Trademarks that are Material Intellectual Property, cease
the use of any of such Trademarks or fail to maintain in any material respect
the level of the quality of products sold and services rendered under any of
such Trademark at a level at least substantially consistent with the quality of
such products and services as of the date hereof, and such Grantor shall take
commercially reasonable steps to cause licensees of such Trademarks to use such
consistent standards of quality;
(c)    it shall notify the Collateral Agent if it knows that (i) any item of
Material Intellectual Property constituting Collateral has become or may become
abandoned or dedicated to the public or placed in the public domain, or (ii) any
such item of Intellectual Property or any Intellectual Property License that is
material to the business of such Grantor or otherwise of material value has
become (A) invalid or unenforceable, (B) subject to any adverse determination or
materially adverse development regarding such Grantor’s ownership, registration
or use or the validity or enforceability of such item of Intellectual Property
or Intellectual Property License (including the institution of, or any adverse
development with respect to, any action or proceeding in the United States
Patent and Trademark Office, the United States Copyright Office, any state
registry, any foreign counterpart of the foregoing, or any court) or (C) the
subject of any reversion or termination rights;
(d)    it shall take reasonable steps, including in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any state registry, to pursue any application and maintain any registration or
issuance of each Trademark, Patent, and Copyright, including, but not limited
to, those items on Schedule 5.2(II) (as such schedule may be amended or
supplemented from time to time), in each case, constituting Collateral that is
Material Intellectual Property owned by or, to the extent it has an obligation
to do so, exclusively licensed to any Grantor; provided, however, that such
Grantor may elect not to pursue any such application for registration in respect
of such Material Intellectual Property if it , in its reasonable business
judgment, deems such abandonment necessary or advisable under the circumstances
and such abandonment could not reasonably be expected to have a material adverse
effect of such Grantor’s business;
(e)    it shall use commercially reasonable efforts so as not to permit the
inclusion in any contract to which it hereafter becomes a party of any provision
that could or may in any way materially impair or prevent the creation of a
security interest in, or the assignment of, such Grantor’s rights and interests
in any Intellectual Property constituting Collateral acquired under such
contracts;
(f)    in the event that any Intellectual Property constituting Collateral owned
by or exclusively licensed to such Grantor is infringed, misappropriated,
diluted or otherwise violated by a third party, such Grantor shall, upon
becoming aware of such infringement, misappropriation, dilution or other
violation, promptly take all actions that, in its reasonable business judgment,
are necessary and advisable (and as permitted in connection with any licensed
Intellectual Property) to stop such infringement,

22



--------------------------------------------------------------------------------




misappropriation, dilution or other violation and protect its rights in such
Intellectual Property including, but not limited to, the initiation of a suit
for injunctive relief and to recover damages;
(g)    it shall take commercially reasonable steps to protect the secrecy of all
Trade Secrets constituting Collateral and Material Intellectual Property,
including, without limitation, entering into confidentiality agreements with
employees and consultants and labeling and restricting access to secret
information and documents;
(h)    it shall use proper statutory notice in connection with the use of any of
the Trademarks, Patents and Copyrights constituting Collateral, and included in
the Material Intellectual Property, except to the extent that not using such
notice will not invalidate such Trademarks, Patents and Copyrights or result in
the loss of such Grantor’s ownership rights therein; and
(i)    it shall continue to collect, at its own expense, all amounts due or to
become due to such Grantor in respect of Intellectual Property constituting
Collateral. In connection with such collections, such Grantor may take (and, at
the Collateral Agent’s reasonable direction, shall take) such action as such
Grantor or the Collateral Agent may deem reasonably necessary or advisable to
enforce collection of such amounts. Notwithstanding the foregoing, the
Collateral Agent shall have the right at any time, to notify, or require any
Grantor to notify, any obligors with respect to any such amounts of the
existence of the security interest created hereby.
6.8
[Reserved].

SECTION 7.    FURTHER ASSURANCES; ADDITIONAL GRANTORS


7.1
Further Assurances.

(a)    Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall, subject to the other provisions hereof, promptly execute
and deliver all further instruments and documents, and take all further action,
that may be necessary, or that the Collateral Agent may reasonably request, in
order to create and/or maintain the validity, perfection or priority of and
protect any security interest granted or purported to be granted hereby or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor shall:
(i)    file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property constituting Collateral that
is registered, issued or applied for in the United States, and otherwise as
reasonably requested by the Collateral Agent with respect to Material
Intellectual Property registered, issued or applied for outside of the United
States, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary or desirable,
or as the Collateral Agent may reasonably request, in order to effect, reflect,
perfect and preserve the security interests granted or purported to be granted
hereby;
(ii)    take commercially reasonable actions necessary to ensure the recordation
of appropriate evidence of the liens and security interest granted hereunder in
any Copyrights, Patents or Trademarks, in each case constituting Collateral, (A)
that have been registered, issued or applied for in the United States with the
United States Patent and Trademark Office and the United States Copyright Office
and the various Secretaries of State, and (B) with respect to Copyrights,
Patents or Trademarks that are Material Intellectual Property and have been
registered, issued or applied for in foreign jurisdictions, in the appropriate
foreign intellectual property registries as reasonably

23



--------------------------------------------------------------------------------




requested by the Collateral Trustee, except to the extent that the Borrower
certifies to the Collateral Trustee pursuant to an Officer’s Certificate that
the costs of obtaining a perfected security interest in such assets
substantially exceed the practical benefit of such Collateral to the Secured
Parties;
(iii)    [Reserved];
(iv)    at the Collateral Agent’s reasonable request, appear in and defend any
action or proceeding that may affect such Grantor’s title to or the Collateral
Agent’s security interest in all or any material part of the Collateral; and
(v)    furnish the Collateral Agent with such information regarding the
Collateral, including, without limitation, the location thereof, as the
Collateral Agent may reasonably request from time to time.
(b)    Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
Intellectual Property Security Agreements and amendments and supplements to any
of the foregoing, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect or otherwise protect the security interest granted to the
Collateral Agent herein. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent herein, including, without
limitation, describing such property as “all assets, whether now owned or
hereafter acquired, developed or created” or words of similar effect. Each
Grantor shall furnish to the Collateral Agent from time to time (but no more
than once per Fiscal Quarter unless an Event of Default has occurred and is
continuing) statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.
(c)    Each Grantor hereby authorizes the Collateral Agent to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 5.2 (as such schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.
7.2
Additional Grantors.

From time to time subsequent to the date hereof, additional Persons may become
parties hereto as additional Grantors (each, an “Additional Grantor”), by
executing a Pledge Supplement. Upon delivery of any such Pledge Supplement to
the Collateral Agent, notice of which is hereby waived by Grantors, each
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
Additional Grantor were an original signatory hereto. Each Grantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of the Collateral Agent not to cause any Subsidiary of Borrower to
become an Additional Grantor hereunder. This Agreement shall be fully effective
as to any Grantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder.
SECTION 8.    COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

24



--------------------------------------------------------------------------------






8.1
Power of Attorney.

Each Grantor hereby irrevocably appoints the Collateral Agent (such appointment
being coupled with an interest) as such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, the Collateral Agent or otherwise, from time to time in the Collateral
Agent’s discretion, to take any action and to execute any instrument that the
Collateral Agent may deem reasonably necessary to accomplish the purposes of
this Agreement, except as may otherwise be expressly provided for in this
Section 8.1, solely upon the occurrence and during the continuation of an Event
of Default, including, without limitation, the following:
(a)    to obtain and adjust insurance required to be maintained by such Grantor
or paid to the Collateral Agent pursuant to the Credit Agreement;
(b)    to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(c)    to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) of this Section 8.1;
(d)    to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;
(e)    at any time to prepare and file any UCC financing statements against such
Grantor as debtor;
(f)    at any time to prepare, sign, and file for recordation in any
intellectual property registry, appropriate evidence of the lien and security
interest granted herein in any Intellectual Property constituting Collateral in
the name of such Grantor as debtor;
(g)    at any time to take or cause to be taken all actions necessary to perform
or comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Collateral Agent in its sole
discretion, any such payments made by the Collateral Agent to become obligations
of such Grantor to the Collateral Agent, due and payable immediately without
demand; and
(h)    generally to sell, transfer, lease, license, pledge, make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and to do, at the Collateral Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that the
Collateral Agent deems reasonably necessary to protect, preserve or realize upon
the Collateral and the Collateral Agent’s security interest therein in order to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
8.2
No Duty on the Part of Collateral Agent or Secured Parties.

The powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent and the other Secured Parties shall be accountable

25



--------------------------------------------------------------------------------




only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.
8.3
Appointment Pursuant to Credit Agreement.

The Collateral Agent has been appointed as collateral agent pursuant to the
Credit Agreement. The rights, duties, privileges, immunities and indemnities of
the Collateral Agent (and any sub-agent thereof) hereunder are subject to the
provisions of the Credit Agreement.
SECTION 9.    REMEDIES


9.1
Generally.

(a)    If any Event of Default shall have occurred and be continuing, the
Collateral Agent may, subject to compliance with applicable Gaming Laws,
exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein or otherwise available to it at law or in equity,
all the rights and remedies of the Collateral Agent on default under the UCC
(whether or not the UCC applies to the affected Collateral) to collect, enforce
or satisfy any Secured Obligations then owing, whether by acceleration or
otherwise, and also may pursue any of the following separately, successively or
simultaneously:
(i)    require any Grantor to, and each Grantor hereby agrees that it shall at
its expense and promptly upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties;
(ii)    enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;
(iii)    prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems reasonably appropriate;
and
(iv)    without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis), grant options to
purchase or otherwise dispose of the Collateral or any part thereof in one or
more parcels at public or private sale, at any of the Collateral Agent’s offices
or elsewhere, for cash, on credit or for future delivery, at such time or times
and at such price or prices and upon such other terms as the Collateral Agent
may deem commercially reasonable.
(b)    The Collateral Agent or any Secured Party may be the purchaser of any or
all of the Collateral at any public or private (to the extent the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the

26



--------------------------------------------------------------------------------




extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. Each Grantor agrees that,
to the extent notice of sale shall be required by law, at least twenty (20)
days’ notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Grantor agrees
that it would not be commercially unreasonable for the Collateral Agent to
dispose of the Collateral or any portion thereof by using Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets. Each Grantor hereby waives any claims against the Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if the Collateral Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. If
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay all the Secured Obligations, Grantors shall be liable for the deficiency
and the fees of any attorneys employed by the Collateral Agent to collect such
deficiency. Each Grantor further agrees that a breach of any of the covenants
contained in this Section 9.1 will cause irreparable injury to the Collateral
Agent, that the Collateral Agent has no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 9.1 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
default has occurred giving rise to the Secured Obligations becoming due and
payable prior to their stated maturities. Nothing in this Section 9.1 shall in
any way limit the rights of the Collateral Agent hereunder.
(c)    The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
(d)    The Collateral Agent shall have no obligation to marshal any of the
Collateral.
9.2
Application of Proceeds.

Except as expressly provided elsewhere in this Agreement, all proceeds received
by the Collateral Agent in the event that an Event of Default shall have
occurred and not otherwise been waived, and the maturity of the Obligations
shall have been accelerated pursuant to Section 8.1 of the Credit Agreement and
in respect of any sale of, any collection from, or other realization upon all or
any part of the Collateral shall be applied in full or in part by the Collateral
Agent against, the Secured Obligations in the following order of priority:
first, to the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to the Collateral Agent and
its agents and counsel, and all other expenses, liabilities and advances made or
incurred by the Collateral Agent in connection therewith, and all amounts for
which the Collateral Agent (and any sub-agent thereof) is entitled to
indemnification hereunder (in its capacity as the Collateral Agent and not as a
Lender) and all advances made by the Collateral Agent hereunder for the account
of the applicable Grantor, and to the payment of all costs and expenses paid or
incurred by the Collateral Agent in connection with the exercise of any right or
remedy hereunder or under the Credit Agreement, all in accordance with the terms
hereof or thereof; second, to the extent of any excess of such proceeds, to the
payment of all other Secured Obligations for the ratable benefit of the Secured
Parties; and

27



--------------------------------------------------------------------------------




third, to the extent of any excess of such proceeds, to the payment to or upon
the order of such Grantor or to whosoever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct.
9.3
Sales on Credit.

If Collateral Agent sells any of the Collateral upon credit, the Grantor will be
credited only with payments actually made by purchaser and received by the
Collateral Agent and applied to indebtedness of the purchaser. In the event the
purchaser fails to pay for the Collateral, Collateral Agent may resell the
Collateral and Grantor shall be credited with proceeds of the sale.
9.4
Investment Related Property.

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property included in the Collateral conducted without prior registration or
qualification of such Investment Related Property included in the Collateral
under the Securities Act and/or such state securities laws, to limit purchasers
to those who will agree, among other things, to acquire the Investment Related
Property included in the Collateral for their own account, for investment and
not with a view to the distribution or resale thereof. Each Grantor acknowledges
that any such private sale may be at prices and on terms less favorable than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act) and, notwithstanding such circumstances, each Grantor agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Investment Related
Property included in the Collateral for the period of time necessary to permit
the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it.
9.5
Grant of Intellectual Property License.

For the purpose of enabling the Collateral Agent, during the continuance of an
Event of Default, to exercise rights and remedies under Section 9 hereof at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, and for no other purpose, each Grantor hereby grants to the
Collateral Agent, to the extent permitted, an irrevocable (during the
continuance of such Event of Default), non-exclusive license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of Trademarks, to sufficient rights to quality control and inspection
in favor of such Grantor to avoid the risk of invalidation of such Trademarks,
to use, license or sublicense any of the Intellectual Property now owned or
hereafter acquired, developed or created by such Grantor, wherever the same may
be located, and coextensive with such Grantor’s rights in such Intellectual
Property. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof.
9.6
Intellectual Property.

(a)    Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:
(i)    the Collateral Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, in the Collateral Agent’s sole
discretion, to enforce any rights of such Grantor

28



--------------------------------------------------------------------------------




in Intellectual Property constituting Collateral, in which event such Grantor
shall, at the reasonable request of the Collateral Agent, do any and all lawful
acts and execute any and all documents required by the Collateral Agent in aid
of such enforcement, and such Grantor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent (and any sub-agent thereof) as provided in
Section 12 hereof in connection with the exercise of its rights under this
Section 9.6, and, to the extent that the Collateral Agent shall elect not to
bring suit to enforce any Intellectual Property rights as provided in this
Section 9.6, each Grantor agrees to use all reasonable measures, whether by
action, suit, proceeding or otherwise, to prevent the infringement,
misappropriation, dilution or other violation of any of such Grantor’s rights in
the Intellectual Property constituting Collateral by others and for that purpose
agrees to diligently maintain any action, suit or proceeding against any Person
so infringing, misappropriating, diluting or otherwise violating as shall be
necessary to prevent such infringement, misappropriation, dilution or other
violation;
(ii)    upon written demand from the Collateral Agent, for the purpose of
enabling the Collateral Agent to exercise rights and remedies under Article 9
hereof at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor shall
grant, assign, convey or otherwise transfer to the Collateral Agent or such
Collateral Agent’s designee all of such Grantor’s right, title and interest in
and to any Intellectual Property constituting Collateral and shall execute and
deliver to the Collateral Agent such documents as are necessary or appropriate
to carry out the intent and purposes of this Agreement;
(iii)    each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, any such Intellectual Property;
(iv)    the Collateral Agent shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to
such Grantor in respect of any Intellectual Property of such Grantor
constituting Collateral, of the existence of the security interest created
herein, to direct such obligors to make payment of all such amounts directly to
the Collateral Agent, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done;
(v)    all amounts and proceeds (including checks and other instruments)
received by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.7 hereof; and
(vi)    Grantor shall not adjust, settle or compromise the amount or payment of
any such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.
(b)    If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to any Intellectual Property of such Grantor shall have been
previously made and shall

29



--------------------------------------------------------------------------------




have become absolute and effective, and (iv) the Secured Obligations shall not
have become immediately due and payable, upon the written request of any
Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, that after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided, further, that the rights, title and
interests so reassigned shall be free and clear of any other Liens granted by or
on behalf of the Collateral Agent and the Secured Parties.
9.7
Cash Proceeds; Deposit Accounts.

(a)    If any Event of Default shall have occurred and be continuing, in
addition to the rights of the Collateral Agent specified in Section 6.5 hereof
with respect to payments of Receivables, all proceeds of any Collateral received
by any Grantor consisting of cash, checks and other near-cash items
(collectively, “Cash Proceeds”) shall be held by such Grantor in trust for the
Collateral Agent, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
in the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required) and held by the Collateral Agent in the
Collateral Account. Any Cash Proceeds received by the Collateral Agent (whether
from a Grantor or otherwise) during the continuation of any Event of Default
may, in the sole discretion of the Collateral Agent, (A) be held by the
Collateral Agent for the ratable benefit of the Secured Parties, as collateral
security for Secured Obligations (whether matured or unmatured) and/or (B) then
or at any time thereafter may be applied by the Collateral Agent against the
Secured Obligations then due and owing.
(b)    The right of the Borrower to instruct any bank at which any Deposit
Account is held with respect to the disposition of funds in such account shall
cease upon the occurrence and during the continuation of an Event of Default,
during which time only the Collateral Agent shall be entitled to so instruct any
such bank as to the disposition of such funds. If and to the extent the
Collateral Agent instructs any such bank to transfer any such funds to, or for
the benefit of, the Collateral Agent, such funds shall be applied by the
Collateral Agent in accordance with Section 9.7(a) hereof.
9.8
Gaming Laws.

The exercise of rights and remedies by the Collateral Agent hereunder shall be
subject to compliance with all applicable Gaming Laws. Each Grantor recognizes
that, with regard to any of the Collateral constituting gaming devices, cashless
wagering systems, interactive gaming systems or mobile gaming systems or
devices, as defined by the applicable Gaming Laws, the Collateral Agent may
require, as a condition of sale, that any buyer be a licensed manufacturer or
distributor under all applicable Gaming Laws, at the time of its purchase of
such Collateral, and such condition shall be deemed commercially reasonable.
SECTION 10.    COLLATERAL AGENT


(a)    The Collateral Agent has been appointed to act as Collateral Agent
hereunder by Lenders and, by their acceptance of the benefits hereof, the other
Secured Parties. The Collateral Agent shall be obligated, and shall have the
right hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after all Obligations have been Paid in Full under the
Credit Agreement

30



--------------------------------------------------------------------------------




and the other Credit Documents, exercise, or refrain from exercising, any
remedies provided for herein in accordance with the instructions of the holders
(the “Majority Holders”) of a majority of the aggregate “settlement amount” as
defined in the Hedge Agreements (or, with respect to any Hedge Agreement that
has been terminated in accordance with its terms, the amount then due and
payable (exclusive of expenses and similar payments but including any early
termination payments then due) under such Hedge Agreement) under all Hedge
Agreements. For purposes of the foregoing sentence, settlement amount for any
Hedge Agreement that has not been terminated shall be the settlement amount as
of the last Business Day of the month preceding any date of determination and
shall be calculated by the appropriate swap counterparties and reported to the
Collateral Agent upon request; provided any Hedge Agreement with a settlement
amount that is a negative number shall be disregarded for purposes of
determining the Majority Holders. In furtherance of the foregoing provisions of
this Section 10, each Secured Party, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Secured Party that
all rights and remedies hereunder may be exercised solely by the Collateral
Agent for the benefit of Secured Parties in accordance with the terms of this
Section 10. The provisions of the Credit Agreement relating to the Collateral
Agent including, without limitation, the provisions relating to resignation or
removal of the Collateral Agent and the powers and duties and immunities of the
Collateral Agent are incorporated herein by this reference and shall survive any
termination of the Credit Agreement.
The Collateral Agent shall have the right to appoint one or more sub-agents for
the purpose of retaining physical possession of the Collateral, which may be
held (in the discretion of the Collateral Agent) in the name of the relevant
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent or
any nominee or nominees of the Collateral Agent or a sub-agent appointed by the
Collateral Agent.
SECTION 11.    CONTINUING SECURITY INTEREST; TRANSFER OF LOANS


(a)    This Agreement shall create a continuing security interest in the
Collateral and shall remain in full force and effect until all Secured
Obligations have been Paid in Full (subject to the Borrower’s right pursuant to
Section 9.8(d) of the Credit Agreement to request termination of the security
interest upon payment in full of all of the Secured Obligations other than the
Hedge Obligations), the cancellation or termination of the Commitments and the
cancellation, expiration, posting of backstop letters of credit or cash
collateralization of all outstanding Letters of Credit satisfactory to the
issuer(s) of such Letters of Credit, be binding upon each Grantor, its
successors and assigns, and inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent and its
successors, transferees and assigns. After the Secured Obligations have been
Paid in Full, the cancellation or termination of the Commitments and the
cancellation, expiration, posting of backstop letters of credit or cash
collateralization of all outstanding Letters of Credit satisfactory to the
issuer(s) of such Letters of Credit, the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to the Grantors. For the avoidance of doubt, Section 9.8(d) of the
Credit Agreement shall apply, and the Collateral Agent shall take such actions
as necessary or desirable to release, or document the release, of the security
interest in any Collateral in accordance with Section 9.8(d) of the Credit
Agreement.
(b)    Without limiting the generality of the foregoing, but subject to the
terms of the Credit Agreement, any Lender may assign or otherwise transfer any
Loans held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Lenders herein
or otherwise.
(c)    In connection with the termination or release pursuant to paragraph (a)
or (b) of this Section 11, the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or

31



--------------------------------------------------------------------------------




otherwise authorize the filing of such documents as the Grantors shall
reasonably request, including financing statement amendments, intellectual
property filings and payoff letters to evidence such termination. The Collateral
Agent shall, at the applicable Grantor’s expense, execute and deliver or
otherwise authorize the filing of such documents as such Grantor shall
reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.
SECTION 12.    STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM


The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent, subject to compliance with the Gaming
Laws, may itself perform, or cause performance of, such agreement, and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by each Grantor under Section 10.2 of the Credit Agreement.
SECTION 13.    GAMING LAW PROVISIONS


13.1
Application of Gaming Laws.

Notwithstanding anything to the contrary contained herein, certain rights,
remedies and powers of the Collateral Agent and the other Secured Parties under
this Agreement, including but not limited to, the disposition of gaming devices,
cashless wagering systems, interactive gaming systems or mobile gaming systems,
the exercise of remedies with respect to accounts containing certain gaming
reserves and minimum bankroll requirements, and/or the exercise of powers of
attorney granted by Persons licensed by the Gaming Authorities or under the
Gaming Laws, are subject to applicable Gaming Laws, which may include, but not
be limited to, the necessity for the Collateral Agent and the other Secured
Parties to obtain the prior approval of the applicable Gaming Authorities before
taking certain actions with respect thereto or to be licensed by such Gaming
Authorities before exercising certain rights, remedies and powers.
13.2
Authorization to Cooperate with applicable Gaming Authorities.

Notwithstanding any other provision of this Agreement, each Grantor expressly
authorizes the Collateral Agent to cooperate with the Gaming Authorities. The
parties acknowledge that the provisions of this Section 13.2 shall not be for
the benefit of any Grantor.
SECTION 14.    MISCELLANEOUS


Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or

32



--------------------------------------------------------------------------------




of any other power, right or privilege. All rights and remedies existing under
this Agreement and the other Credit Documents are cumulative to, and not
exclusive of, any rights or remedies otherwise available. In case any provision
in or obligation under this Agreement shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. This Agreement
shall be binding upon and inure to the benefit of the Collateral Agent and the
Grantors and their respective successors and assigns to the extent permitted by
the Credit Agreement. No Grantor shall, without the prior written consent of the
Collateral Agent given in accordance with the Credit Agreement, assign any
right, duty or obligation hereunder. This Agreement and the other Credit
Documents embody the entire agreement and understanding between the Grantors and
the Collateral Agent and supersede all prior agreements and understandings
between such parties relating to the subject matter hereof and thereof.
Accordingly, the Credit Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. This Agreement may be executed in
one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
AND ANY DEFICIENCY JUDGMENT ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW
GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).
THE PROVISIONS OF THE CREDIT AGREEMENT UNDER SECTION 10.15 OF THE CREDIT
AGREEMENT (“CONSENT TO JURISDICTION”) AND SECTION 10.16 OF THE CREDIT AGREEMENT
(“WAIVER OF JURY TRIAL”), ARE INCORPORATED HEREIN BY THIS REFERENCE, AND SUCH
INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT AGREEMENT.
Each Grantor shall be liable for all reasonable expenses of retaking, holding,
preparing for sale or the like, and all reasonable attorneys’ fees, legal
expenses and other costs and expenses incurred by the Collateral Agent in
connection with the collection of the Secured Obligations and the enforcement of
the Collateral Agent’s rights under this Agreement and the Administrative
Agent’s rights under the Credit Agreement. The Grantors shall, to the extent
permitted by applicable law, remain liable for any deficiency if the proceeds of
any such sale or other disposition of the Collateral (conducted in conformity
with applicable law) applied to the Secured Obligations are insufficient to pay
the Secured Obligations in full. The Administrative Agent shall apply the
proceeds from the sale of the Collateral hereunder against the Secured
Obligations in such order and manner as provided in the Credit Agreement.

33



--------------------------------------------------------------------------------




To the extent permitted under applicable law, the Collateral Agent may, in its
discretion, pursue such rights and remedies as it deems appropriate, including
realization upon any Collateral by judicial foreclosure or non-judicial sale or
enforcement, without affecting any rights and remedies under this Agreement. If,
in the exercise of any of its rights and remedies, the Collateral Agent shall
forfeit any of its rights or remedies, including its right to obtain a
deficiency judgment against any Credit Party, whether because of any applicable
laws pertaining to “election of remedies” or the like, Grantors hereby consent
to such action by Collateral Agent and waive any claim based upon such action,
even if such action by the Collateral Agent shall result in a full or partial
loss of any rights of subrogation which Grantors might otherwise have had but
for such action by Collateral Agent. Any election of remedies which results in
the denial or impairment of the right of Collateral Agent to seek a deficiency
judgment against any Credit Party shall not impair each Grantor’s obligation to
pay the full amount of the Secured Obligations pursuant to the Guaranty. In the
event the Collateral Agent shall bid at any foreclosure or trustee’s sale or at
any private sale permitted by law or the Credit Documents, the Collateral Agent
may bid all or less than the amount of the Secured Obligations and the amount of
such bid need not be paid by the Collateral Agent but shall be credited against
the Secured Obligations. Subject to any limitations of applicable law, the
amount of the successful bid at any such sale shall be conclusively (absent
manifest error) deemed to be the fair market value of the collateral and the
difference between such bid amount and the remaining balance of the Secured
Obligations shall be conclusively deemed to be the amount of the Secured
Obligations guaranteed under the Guaranty, notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which the Collateral Agent might otherwise be
entitled but for such bidding at any such sale.
[The remainder of this page is intentionally left blank.]



34



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.


AMERICAN CASINO & ENTERTAINMENT PROPERTIES LLC
a Delaware limited liability company
   
By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer




 
STRATOSPHERE HOLDING, LLC,
a Delaware limited liability company


By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer




STRATOSPHERE GAMING LLC,
a Nevada limited liability company
   
By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer


STRATOSPHERE LAND LLC,
a Delaware limited liability company
   
By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer




AQUARIUS GAMING LLC,
a Nevada limited liability company
   
By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer


CHARLIE’S HOLDING LLC,
a Delaware limited liability company


By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer




ARIZONA CHARLIE’S, LLC,
a Nevada limited liability company


By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer


FRESCA, LLC
a Nevada limited liability company


By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer






STRATOSPHERE DEVELOPMENT, LLC,
a Delaware limited liability company


By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer













--------------------------------------------------------------------------------




STRATOSPHERE LEASING, LLC,
a Delaware limited liability company


By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer




ACEP ADVERTISING AGENCY, LLC,
a Delaware limited liability company


By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer




STRATOSPHERE ENTERTAINMENT L.L.C ,
a Nevada limited liability company


By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer




W2007 STRATOSPHERE LAND
PROPCO, LLC,
a Delaware limited liability company


By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer




ACEP MANAGEMENT, LLC,
a Nevada limited liability company
By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer








W2007 AQUARIUS PROPCO, LLC,
a Delaware limited liability company


By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer


ACEP INTERACTIVE, LLC,
a Nevada limited liability company
By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer


W2007 ARIZONA CHARLIE’S
PROPCO, LLC,
a Delaware limited liability company


By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer




W2007 STRATOSPHERE
PROPCO, LLC,
a Delaware limited liability company


By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer




W2007 FRESCA PROPCO, LLC,
a Delaware limited liability company


By:  /s/ Frank V. Riolo                         
   Name: Frank V. Riolo
   Title: Chief Executive Officer













--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent
By: /s/ Mary Kay Coyle         
Name: Mary Kay Coyle
Title: Managing Director
By: /s/ Dusan Lazarov         
Name: Dusan Lazarov
Title: Director






